DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I: claims 1-5, 13-17 and claim 18 in the reply filed on 8/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauck et al (2011/0098826). Mauck et al. disclose (paragraph 143) the product formed is a mesh. Mauck et al. also disclose (paragraph 70) the product can comprise sheets comprising dehydrated or hydrated (paragraph 25) hydrogel (paragraph 87) nanofibers (paragraph 71) having internally aligned (paragraph 19) polymer chains wherein each sheet has a controlled nanofiber orientation that is longitudinal, perpendicular, or otherwise angled (paragraph 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5,13 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine et al. (2017/0360993) in view of Mauck et al. (2011/0098826). Argentine et al. disclose a non-cellularized vascular graft (abstract). Fig. 1B shows the graft is defined having a tubular scaffold 104 comprising a hollow core 118 surrounded by one or more sheets comprising dehydrated or hydrated hydrogel 108. However, Argentine et al. was silent as to the sheet of hydrogel is including nanofibers having internally aligned polymer chains. Mauck et al. teach (paragraph 26) that hydrogel laminates can be used for cardiovascular implants. Mauck also teaches that hydrogel sheets can comprise dehydrated or hydrated (paragraph 25) hydrogel (paragraph 87) nanofibers (paragraph 71) having internally aligned (paragraph 19) polymer chains. Mauck further discloses (paragraphs 86-93) the fibers can include beneficial agents to enhance tissue healing. It would have been obvious to one of ordinary skill in the art to use sheets of  hydrogel nanofibers having internally aligned polymer chains as taught by Mauck et al. for the hydrogel material on the graft of Argentine et al. such that it improves the material properties and provides enhanced features as delivering therapeutic agents. Regarding claim 2, Mauck teaches (Fig. 2A) the sheet can comprise longitudinally aligned dehydrated or hydrated hydrogel nanofibers. Regarding claim 3, Mauck teaches (Fig. 2A) the sheet can comprise angled relative to the tubular scaffold longitudinal axis aligned dehydrated or hydrated hydrogel nanofibers. With respect to claim 5, Argentine discloses (paragraph 40) that a sheet layer thickness can fall within the claimed range of 5nm to 2000 µm. Regarding claim 13, Argentine discloses (paragraph 47,85) the graft device can be placed in areas of vascular damage. 
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Argentine et al. (2017/0360993) in view of Mauck et al. (2011/0098826) as applied to claim 1 above, and further in view of Armstrong et al. (2013/0131780). Argentine et al. in view of Mauck et al. is explained supra. However, Argentine as modified by Mauck did not disclose the inner diameter in the range of 0.1 to 6mm. Armstrong et al. teach (paragraph 77) that graft inner diameters can be within the range of 0.1-6mm. It would have been obvious to one of ordinary skill in the art to select the appropriate inner diameter of the graft to be within the range of 0.1-6mm as taught by Armstrong et al. for the graft device of Argentine et al. as modified by Mauck et al. such that suitable dimensions are provided for the vessel in which the graft device is placed. Such a modification only involves routine skill in the art. 
Claim(s) 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine et al. (2017/0360993) in view of Mauck et al. (2011/0098826) as applied to claim 13 above, and further in view of Breuer et al. (WO 2009/089324). Argentine et al. in view of Mauck et al. is explained supra. However, Argentine as modified by Mauck did not disclose the graft is delivered by vascular bypass surgery or used for an artery or vein or the vascular damage is disease or trauma and that the disease can be one of CCD, CAD or PAD. Breuer teaches (page 23, lines 13-20) that the graft is applied in vascular bypass surgery and can be placed in an artery or vein. Breuer also teaches (page 1) that heart problems such as congenital cardiovascular defects are one of the treatments that procedures are performed on patients. It would have been obvious to ne of ordinary skill in the art to perform a treatment on a patient having CCD and provide a graft for use in the artery or vein and use bypass surgery as taught by Breuer et al. with the graft of Argentine as modified with Mauck such that the appropriate treatment is provided for the patient and the blood flow channel is restored to establish better circulation, see Breuer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799